                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARLAND ADAMS,                                :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-3301
                                              :
CORRECTIONS EMERGENCY                         :
RESPONSE TEAM (CERT), et al.,                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 24th day of March, 2020, upon consideration of Garland Adams’s

Amended Complaint (ECF No. 10) it is ORDERED that:

       1.     Adams’s Amended Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       2.     The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:

                                              /s/ Mitchell S. Goldberg

                                              MITCHELL S. GOLDBERG, J.
